GRAVES, Judge.
Appellant was convicted of a nighttime burglary and by the jury assessed a term of two years in the state penitentiary, and he appeals.
There is no statement of facts nor .bills of exception in the record.
It appears from the transcript that the Honorable'Joe Burkett was elected Special Judge of the Criminal District Court at a called meeting of the Bar; that he took the oath as such and assumed such duties.
The indictment appears regular, and no objection is found relative to the charge which seems to 'correctly state the law.
The judgment will be'affirmed.